Church, V. C.
This is a case which involves the construction of a clause in an agreement which reads as follows: "The part]' of the first part agrees not to enter the same business within ten city blocks.” The complainant seeks to restrain the defendant from engaging in the restaurant business at 174 North Broad street, Newark, or any other place within ten city blocks of the complainant’s business.
It is admitted that defendant is in the restaurant business at that address. It seems to me that, in so far as this court is concerned, the question is res adjudiccda, under the case of Messinger v. Franzblau, which was decided by "Vice-Chancellor Backes and reported in 118 Atl. Rep. 260.
In that case the covenant was not to engage in the same business within an area of ten city blocks. I cannot see that there is any material difference between the words “ten city blocks” and “an area of ten city blocks,” and I therefore feel compelled, under the decision above cited, to advise a decree for the defendant, with costs.